[Cite as State v. Blevins, 2016-Ohio-5049.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                      :
                                                    :
          Plaintiff-Appellee                        :   Appellate Case No. 2014-CA-47
                                                    :
 v.                                                 :   Trial Court Case No. 2013-CR-654
                                                    :
 LISA BLEVINS                                       :   (Criminal Appeal from
                                                    :    Common Pleas Court)
          Defendant-Appellant                       :
                                                    :

                                               ...........

                                              OPINION

                              Rendered on the 22nd day of July, 2016.

                                               ...........

AMY M. SMITH, Atty. Reg. No. 0081712, Clark County Prosecutor’s Office, 50 East
Columbia Street, Suite 449, Springfield, Ohio 45502
     Attorney for Plaintiff-Appellee

JEFFREY T. GRAMZA, Atty. Reg. No. 0053392, Talbott Tower, Suite 1210, 131 North
Ludlow Street, Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                              .............

HALL, J.

        {¶ 1} Lisa Blevins appeals from her conviction and sentence following a bench trial

on ten counts of forgery and two counts of theft. In her sole assignment of error, Blevins

challenges the legal sufficiency and manifest weight of the evidence to support the guilty
                                                                                        -2-


verdict.

       {¶ 2} The   State’s   evidence    established    that   Blevins   worked    as    a

bookkeeper/accountant for the Kreider Corporation in Springfield, Ohio. She was one of

four employees in the company’s business office. She began working there in the 1990s

and became responsible for paying bills and writing checks in 2003. Kreider vice-

president and general manager John Patton testified that he and owner Art

Gianakopoulous were the only people authorized to sign the checks written on behalf of

Kreider.

       {¶ 3} In April 2013, the Capital One credit-card company contacted Patton and

advised him that five Kreider business checks had been used to pay a personal credit

card account in the name of Blevins and her daughter. The checks were payable to

Capital One and appeared to bear Patton’s signature. Patton testified, however, that the

signature was not his. He subsequently discovered that the checks falsely had been

entered into Kreider’s accounting system as having been issued to legitimate Kreider

vendors, not to Capital One. Patton called Blevins into his office and confronted her with

the checks. According to Patton, Blevins admitted that she had used the checks to pay

her credit card. She assured him that those five checks were all she had taken.

       {¶ 4} Patton fired Blevins and commenced a thorough investigation. He ultimately

discovered more than 1,000 Kreider checks that had been issued without authorization.

Although each of the checks bore his signature, he testified that he did not sign any of

them. Some of them did not appear in Kreider’s accounting system. Others appeared in

the system but falsely were entered as if they were issued to pay bona fide business

expenses when, in fact, they were payable directly to Blevins, to her creditors, or to
                                                                                           -3-


business entities with which she had a relationship. The checks had been completed

manually on a typewriter rather than being computer generated, which was the typical

practice at Kreider. After Blevins’ discharge, Patton found stacks of blank Kreider checks

in her desk drawers. Although the company used these checks when a manual check

was necessary, the blank checks normally were stored in a safe.

       {¶ 5} Rebecca Barrett, an expert forensic document examiner, testified about her

review of the handwriting on all of the checks. She examined known signatures of Patton

and Blevins as well as the payor signatures authorizing payment of the checks and the

endorsing signatures on the reverse side. Barrett explained that she stated her findings

using a sliding scale of certainty regarding the authenticity of the signatures. The top end

of the scale was a positive “identification” of a particular person as the writer. The bottom

end was “elimination” of a person as the writer. In order of reducing certainty, the middle

levels of the scale included “probably written by,” “indications may have been written by,”

“no opinion,” “indications may not have been written by,” and “probably not written by.”

       {¶ 6} With respect to Patton’s purported signature as payor, Barrett concluded that

the majority of the checks had “indications he may not have written them; and then the

rest of them were no opinion as to if he wrote them or not.” She explained that her

uncertainty stemmed from the quality of the check copies she examined, the fact that

many of the checks had stamps over the signatures, and the fact that she had a limited

sample of Patton’s actual signature to use for comparison. With regard to 387 of the

checks payable to the order of Blevins, Barrett concluded that 127 were positive

identifications, 131 were “probably written by” her, 87 had “indications” they were written

by her, 41 were “no opinion,” and one had “indications [it] may not have been written by”
                                                                                           -4-


her.



       {¶ 7} Detective Edward Icehour also testified for the State and linked the checks

at issue to accounts associated with Blevins or her children. Sometimes Blevins’ account

number was written on the front. Other times her account number was stamped on the

check. On other occasions, a Kreider check was paid to a business on a date and in an

amount that corresponded to a bill that had been sent to Blevins. The Kreider checks had

been used to pay Blevins’ mortgages, her car payments, her credit cards, her utilities, her

cell phone bill, and other things. In particular, the checks had been used to pay bills from

Home Depot, Columbia Gas, Pier 1, Macy’s, J.C. Penny’s, Lowes, Capital One, TJ Maxx,

Cififinancial, Ohio Edison, Kohl’s, Dell, Victoria’s Secret, Navy Federal Credit Union,

AT&T, SBC, Sprint, Verizon, Nationstar, Bank of America, Taylor Bean & Whitaker, Wells

Fargo, the Clark County Treasurer, GM, National City/PNC Bank, Jeff Wyler Automotive,

U.S. Bank, Ally Bank, Chase, GMAC, Toyota, Hyundai, Fifth Third, and Security National

Bank. In addition, Icehour traced directly to Blevins’ checking account 390 Kreider checks

that were payable to her. These checks were in addition to Blevins’ normal payroll checks,

which Icehour also identified.

       {¶ 8} Based on the evidence presented, the trial court found Blevins guilty of first-

degree-felony theft in violation of R.C. 2913.02(A)(1), first-degree-felony theft in violation

of R.C. 2913.02(A)(3), and 10 counts of forgery in violation of R.C. 2913.31(A(1), as

charged in the indictment. The trial court also found that the dollar amount involved with

respect to each theft count was more than $1.5 million. At sentencing, the trial court found

all of the convictions subject to merger and proceeded to sentencing solely on count one,
                                                                                         -5-


which involved theft in violation of R.C. 2913.02(A)(1). The trial court imposed an eight-

year prison term and ordered Blevins to pay court costs and restitution. This appeal

followed.

      {¶ 9} In her sole assignment of error, Blevins challenges the legal sufficiency and

manifest weight of the evidence to support the trial court’s verdict. She stresses that a

theft conviction required proof that she knowingly obtained or exerted control over Kreider

property valued at more than $1.5 million. She argues that the only way she allegedly did

so was by forging Kreider checks. She points out, however, that she only was charged

with forging 10 checks that had a value nowhere near $1.5 million. Although the total

value of the more than 1,000 checks at issue was well over $1.5 million, Blevins contends

the State failed to prove that she forged them.

      {¶ 10} Blevins’ argument on the issue is as follows:

             The problem with the Government’s version of events is that it failed

      to present sufficient evidence that Appellant forged the writings of another

      to the extent that she obtained $1.5 million of an owner’s property or

      services. There was circumstantial evidence presented that Appellant made

      deposits, made payments on debt, made purchases, etc. with money that

      possibly was taken from Kreider Corporation. There was certainly not

      sufficient evidence—not sufficient to prove beyond a reasonable doubt—

      that Appellant forged checks amounting to $1.5 million.

             The fact of the matter is that Appellant is not even alleged in this case

      to have forged checks that resulted in her obtaining that much money. At

      the outset, she was alleged in this case to have forged ten checks. The
                                                                               -6-

Government, of course, did present evidence at trial that someone forged

checks—1,059 of them—and that Appellant had and spent money in

amounts that she maybe should not have had the opportunity to obtain on

her bookkeeper’s salary. The Government also presented evidence—via

the testimony of its forensic expert—that Appellant forged a number of

checks. The problem with the Government’s case is the insufficiency of

proof that: 1) Appellant forged checks in the amount of money alleged to

have been taken from the owner, and 2) where the amounts of money she

had and spent came from, i.e., how she actually obtained those amounts.

      Each and every element of an alleged offense must be proven

beyond a reasonable doubt in order to sustain a conviction. To be proven

guilty of theft, the Government must prove beyond a reasonable doubt that

Appellant obtained or exerted control over the property of Kreider to the

tune of $1.5 million. Without also proving beyond a reasonable doubt that

Appellant forged checks in that amount, there is simply no way to prove that

she obtained the alleged amount of money from the alleged victim, Kreider

Corporation.

      What proof was presented at trial that Appellant forged checks? John

Patton said that he definitely did not sign a majority of the checks that he

examined in the course of the investigation of the case. Rebecca Barrett

said that, on the majority of the checks she examined, there were

indications that John Patton may not have signed the check as payor. She

further asserted her certainty that just 127 of the 387 checks she examined
                                                                                          -7-

       were endorsed by Appellant. Ms. Barrett could not say with any degree of

       certainty that Appellant had signed any checks as payor, with Mr. Patton’s

       or anyone else’s name.

              The proof presented at trial that Appellant forged checks in the

       amount of $1.5 million or more fell far short of the beyond-a-reasonable-

       doubt standard. It follows, then, that if the Government did not prove that

       Appellant forged checks in that amount, the Government must prove how

       else she obtained that amount from Kreider Corporation. No proof

       whatsoever was presented to show any other means that she may have

       obtained the money. If it can be argued that the Government proved that

       Appellant forged ten checks, or even 127 checks, there is no viable

       argument that she forged anywhere close to 1,059 of them.

(Appellant’s brief at 7-8).

       {¶ 11} Upon review, we find Blevins’ argument to be unpersuasive. Patton testified

that he did not sign any of the checks at issue. (See, e.g., Tr. Vol. 9 at 2674, 2710, 2712).

His testimony on that issue is not inconsistent with Barrett’s testimony that she either

found “indications” he may not have signed the checks or had no opinion in that regard.

Common sense also supports a determination that Patton’s testimony about not signing

the checks was credible. He had no conceivable business purpose for signing more than

1,000 Kreider checks for more than $1.5 million payable directly to Blevins or to accounts

associated with her. Therefore, the evidence supports a finding that someone forged all

of the disputed checks bearing Patton’s signature.

       {¶ 12} The trial court reasonably could have inferred from the record that the
                                                                                        -8-


person who forged all of the checks was Blevins. When she was fired, she essentially

admitted forging the few checks Patton had discovered at that point, acknowledging that

she had stolen the money. As for the other checks, Blevins is the only Kreider employee

who benefitted from the forgery of the checks. All of them were payable to her or to

accounts associated with her. This fact supports an inference that she is the person who

stole the checks and forged Patton’s signature. Indeed, we see no plausible reason why

another Kreider employee, or anyone else, would have forged Patton’s signature on more

than 1,000 checks over a 10-year period solely for Blevins’ benefit.1

      {¶ 13} In addition, the record reflects that Blevins was well positioned to carry out

the large-scale theft over an extended time. As set forth above, blank Kreider checks were

found in her desk. (Id. at 2663-2664). The checks at issue were completed manually on

a typewriter rather than computer generated. Kreider’s business office had two

typewriters, one of which was located on Blevins’ desk. (Id. at 2665). The other was

located on the desk of receptionist Carolyn Black. (Id. at 2681). But Black did not benefit

financially from any of the forged checks, and she did not have Blevins’ job, which

included processing accounts payable. That task involved matching a purchase order

with an invoice, recording the information, and issuing a Kreider check for Patton’s

signature. (Tr. Vol. 2 at 338). Because she handled accounts payable, Blevins was

uniquely situated to enter the forged checks into Kreider’s accounting system as having

been issued to bona fide vendors, which is how the theft was perpetrated for so long


1 We suppose Blevins conceivably could have aided and abetted an unidentified
accomplice such as a family member who actually wrote Patton’s name on the stolen
checks as payor. Regardless, based on the reasoning set forth above, the evidence still
would support a finding, beyond a reasonable doubt, that Blevins participated in the
forgery and theft of the checks at issue, making her guilty of the charged offenses.
                                                                                        -9-


without detection.

      {¶ 14} Although the case against Blevins may have been largely circumstantial, it

is beyond dispute that “[c]ircumstantial evidence and direct evidence have the same

probative value.” State v. Peterson, 2d Dist. Champaign No. 2014-CA-1, 2015-Ohio-789,

¶ 20. Here, the circumstantial evidence strongly supports the trial court’s verdict finding

Blevins guilty of theft of more than $1.5 million and forgery. Viewing the evidence in a

light most favorable to the State, the trial court could have found the crimes proven

beyond a reasonable doubt. This is not an exceptional case in which the trial court clearly

lost its way and created a manifest miscarriage of justice. Accordingly, we overrule

Blevins’ assignment of error.

       {¶ 15} The judgment of the Clark County Common Pleas Court is affirmed.

                                   .............

DONOVAN, P.J., and FROELICH, J., concur.



Copies mailed to:

Amy M. Smith
Jeffrey T. Gramza
Hon. William B. McCracken
(sitting by assignment)